Title: To George Washington from Brigadier General Charles Scott, 27 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] Sept. 27th 1778
          
          Since writing You this morning I am Inform’d from Colo. Gist who is Near Tarry town that about two hundred of the Greens and about a hundred horse was up as fare as Tarry town Plundering every body in their way. Majr Lees Corps was Just mounted to go down in order To Join Gist when I recd the infermation I am in great hopes they will be able to do Somthing Cleaver—I have heard nothin farther Today. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        